Citation Nr: 1710703	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-21 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disability due to exposure to asbestos.

2.  Entitlement to service connection for diabetes mellitus due to exposure to asbestos.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to April 1978.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In his appeal (VA Form 9), received in August 2012, the Veteran stated, "I have since filing this claim received Social Security disability because of my heart disease and diabetes.  I am unable to work because of my coronary artery disease and diabetes."

The claims file does not currently contain the records pertaining to the disability determination by the Social Security Administration (SSA), or any of its associated supporting documentation or medical evidence.  On remand, an attempt should be made to obtain the SSA's records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board further notes that in the RO decision, dated in October 2009, the RO determined that exposure to asbestos was not established.  However, in the Veteran's notice of disagreement, received in July 2010, he provided additional details of his claimed asbestos exposure.  Then, in May 2015, supplementary service treatment records and personnel files were obtained and associated with the claims file.  On remand, the RO should again make a determination as to whether or not the Veteran's claimed exposure to asbestos is established.  See VA's Adjudication Procedure Manual (VBA Manual M21-1), IV.ii.1.I.3.e.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the SSA's decision pertaining to the Veteran's claim for disability benefits, and its supporting medical records.

2.  Make a determination as to whether or not the Veteran's claimed exposure to asbestos is established.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any of the benefits sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


